Citation Nr: 0311467	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  03-03 618	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to effective date earlier than October 11, 2001, 
for the grant of aid and attendance at the R-2 rate of care.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Wichita, Kansas, which granted the veteran's 
request for a higher aid and attendance rate of care to R-2 
and assigned an effective date for that increase of October 
11, 2001.  The veteran appealed the assignment of the 
effective date and requested that an earlier effective date 
be assigned.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204.

In October 2001, the veteran, through his representative, 
submitted a request for an increase in his aid and attendance 
rate of care.  The RO granted an increase and assigned an 
effective date of October 11, 2001, for that grant of 
benefits.  The veteran was notified of the rating decision 
and he submitted, through his representative, a notice of 
disagreement.  A statement of the case was issued in January 
2003, and the veteran's representative submitted a 
substantive appeal in February 2003.  As such, the appeal was 
certified to the Board for consideration.  In May 2003, 
however, the veteran, through his representative, withdrew 
his substantive appeal and requested that the appeal be 
dismissed.

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal in May 2003.  The withdrawal of the 
substantive appeal by the veteran's representative is 
accepted pursuant to 38 C.F.R. Section 20.204(c) because the 
representative submitted both the notice of disagreement and 
the substantive appeal on behalf of the veteran.  
Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. 
Sections 7102, 7104, 7107 and 38 C.F.R. Section 19.4.  
Consequently, in the absence of any justiciable question, the 
appeal must be dismissed.  



ORDER

The appeal is dismissed.  




                       
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



